
	
		I
		111th CONGRESS
		1st Session
		H. R. 4245
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of the Army to provide
		  assistance relating to water resource protection and development in
		  Pennsylvania, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Water Resource Development
			 Act.
		2.Establishment of
			 program
			(a)In
			 GeneralThe Secretary of the
			 Army may establish a program to provide environmental assistance to non-Federal
			 interests in the State of Pennsylvania.
			(b)Assistance
				(1)Management
			 plansThe Secretary may
			 develop watershed and sub-watershed management plans to identify problems, and
			 projects to address those problems, for purposes of receiving assistance under
			 this section.
				(2)ProjectsThe
			 Secretary may provide assistance under this section for projects identified
			 in—
					(A)management plans
			 developed under this section; or
					(B)such other
			 management plans as the Secretary determines are appropriate.
					(3)Form of
			 assistanceThe Secretary may provide assistance under this
			 section in the form of design and construction assistance for water-related
			 environmental infrastructure, resource protection and development, flood damage
			 reduction, and ecosystem restoration projects in Pennsylvania, including
			 projects for—
					(A)wastewater
			 treatment and related facilities;
					(B)water supply and
			 related facilities;
					(C)ecosystem
			 restoration; and
					(D)surface water
			 resource protection and development.
					(c)Partnership
			 agreementsBefore providing assistance under this section, the
			 Secretary shall enter into a partnership agreement with a non-Federal interest
			 to provide for design and construction of the project to be carried out with
			 such assistance.
			(d)Cost
			 sharing
				(1)In
			 generalThe Federal share of
			 the cost of a project carried out under this section shall be 75
			 percent.
				(2)In-kind
			 servicesThe non-Federal
			 share of such cost may be provided in the form of in-kind services, including
			 planning, design, construction, and management services, that the Secretary
			 determines to be compatible with, and necessary for, the project.
				(3)No cost sharing
			 for management planThe Federal share of the cost of a management
			 plan developed under subsection (b)(1) shall be 100 percent.
				
